 Case: 1:19-cv-00022 Document #: 26 Filed: 07/11/19 Page 1 of 7 PageID #:66




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS
                       EASTERN DIVISION

 Khalid Ali,                            )
                                        )
                    Plaintiff,          )
                                        )   No. 19-cv-00022
                  -vs-                  )
                                        )
 City of Chicago, Chicago Police        )   (Judge Chang)
 Officers Nora Valdes, #8413, John      )
 K. Kelyana, #7717, Lieutenant          )
 Kevin D. Reppen, #355, and             )
 Sergeant Vincent Vogt,                 )
                                        )
                    Defendants.         )
                   SECOND AMENDED COMPLAINT
        Plaintiff, by counsel and pursuant to leave of Court, files this second

amended complaint and alleges as follows:

        1.   This is a civil action arising under 42 U.S.C. § 1983. The jurisdic-

tion of this Court is invoked pursuant to 28 U.S.C. § 1343 and 28 U.S.C.

§ 1367.

        2.   Plaintiff Khalid Ali is a resident of the Northern District of Illi-

nois.

        3.   Defendant City of Chicago is an Illinois municipal corporation

joined in this action as the potential indemnitor of the individual officer de-

fendants.
 Case: 1:19-cv-00022 Document #: 26 Filed: 07/11/19 Page 2 of 7 PageID #:67




      4.    Defendants Police Officer Nora Valdes, #8413, Police Officer

John K. Kelyana, #7717, Lieutenant Kevin D. Reppen, #355, and Sergeant

Vincent Vogt, #845 were at all times relevant acting under color of their

offices as police officers of the City of Chicago.

      5.    In June of 2017, a judge of the Circuit Court of the Eighteenth

Judicial Circuit of the State of Illinois issued a “body attachment for indirect

civil contempt” directed to a person named “Khalid Ali.”

      6.    Under Illinois law, a “body attachment for indirect civil com-

plaint” is an arrest warrant.

      7.    Plaintiff is not the “Khalid Ali” named in the above referred body

attachment.

      8.    The above referred body attachment described Mr. Ali as:

              (a) Five feet seven inches tall,

              (b) Weighing 250 pounds,

              (c) Living at a specified address in the 8200 block of McCormick
                  in Skokie, Illinois, and

              (d) Born on a specified date in August of 1957.

      9.    The City of Chicago, through its employees, became aware of the

body attachment and entered information about it into a computer database.

      10. On April 15, 2018, defendants Valdes and Kelyana, acting under

color of their authority as Chicago police officers, stopped plaintiff for a




                                       -2-
 Case: 1:19-cv-00022 Document #: 26 Filed: 07/11/19 Page 3 of 7 PageID #:68




minor traffic violation while he was operating a motor vehicle. Plaintiff does

not raise any claim in this action about the legality of the stop.

      11. Defendants Valdes and Kelyana inspected plaintiff’s valid Illi-

nois driver’s license and determined that he lived in the City of Chicago at

a specified address in the 5000 block of North Harding Avenue, that he had

been born on a specified date in April of 1972, that he was five feet eight

inches tall, and that he weighed 200 pounds.

      12. At all times relevant, the City of Chicago and its police officers

have known that a warrant (or a “body attachment for indirect civil con-

tempt”) must contain identifying information in addition to first and last

name in order to distinguish the person named in the warrant from others

of similar names.

      13. At all times relevant, the standard of care for police officers who

come across a person who has the same first and last name as the person

named in a warrant has been to compare identifying information in the war-

rant (such as date of birth, address, height, and weight) to determine that

the suspect is the person sought in the warrant.

      14. At all times relevant, an Order of the Chicago Police Depart-

ment, Special Order S06-12-02, established the duties of Chicago Police




                                      -3-
 Case: 1:19-cv-00022 Document #: 26 Filed: 07/11/19 Page 4 of 7 PageID #:69




Department employees to verify that a person arrested on the basis of a

computer name check was the person sought in a valid warrant.

      15. Defendants Valdes and Kelyana used the demographic infor-

mation described in paragraph 10 above to query a database maintained by

the City of Chicago.

      16.   The query of the database revealed that a warrant had been is-

sued for the “Khalid Ali” described in paragraph 7 above.

      17. Defendants Valdes and Kelyana determined that plaintiff had a

valid Illinois driver’s license, did not reside in Skokie, and was 15 years

younger than the person sought in the warrant.

      18. Acting solely on the similarity between plaintiff’s name and the

name of the person sought in the warrant, defendants Valdes and Kelyana

arrested plaintiff on the above referred warrant.

      19. Defendants Valdes and Kelyana acted unreasonably in arresting

plaintiff on the above referred warrant.

      20. Defendants Valdes and Kelyana, after arresting plaintiff, trans-

ported plaintiff to a police station where defendants Reppen and Vogt re-

viewed their decision to arrest plaintiff on the warrant.




                                     -4-
 Case: 1:19-cv-00022 Document #: 26 Filed: 07/11/19 Page 5 of 7 PageID #:70




      21. Defendants Reppen and Vogt determined that there was proba-

ble cause to hold plaintiff on the above referred warrant and caused plaintiff

to be held in custody and transported to the Cook County Jail.

      22. At about 3:00 p.m. on April 15, 2018, employees of defendant City

of Chicago received, at the police station where plaintiff was detained, a fax

from employees of DuPage County providing a copy of the body attachment

for indirect civil complaint, which included the identifying information set

out in paragraph 8 above, and stating that the bond for the warrant upon

which plaintiff was arrested was “150 FULL CASH.”

      23. In determining that there was probable cause to hold plaintiff on

the above referred warrant, defendants Valdes, Kelyana, Reppen and Vogt

disregarded the information contained on the arrest warrant and thereby

acted unreasonably in causing plaintiff to be held in custody.

      24. Plaintiff had in his possession when he was arrested more than

$150 in United States Currency.

      25. Defendants Valdes, Kelyana, Reppen, and Vogt knew that plain-

tiff’s bond was $150 and that plaintiff could pay the bond; nevertheless, these

defendants unreasonably refused to allow plaintiff to bond himself out.

      26. In the alternative, the employees of defendant City of Chicago

who refused to allow plaintiff to post a bond acted pursuant to a policy of




                                      -5-
 Case: 1:19-cv-00022 Document #: 26 Filed: 07/11/19 Page 6 of 7 PageID #:71




defendant City of Chicago of refusing to release on bond an arrestee taken

into custody on an arrest warrant issued by an Illinois state court outside of

Cook County.

        27.   Plaintiff remained in custody until about 8:00 p.m. on April 16,

2018.

        28. Plaintiff appeared before a judge of Circuit Court of the Eight-

eenth Judicial Circuit on May 22, 2018; the judge found that plaintiff was not

the subject of the body attachment.

        29. As a result of the foregoing, plaintiff was deprived of rights se-

cured by the Fourth and Fourteenth Amendments to the Constitution of the

United States.

        30. Plaintiff also asserts the following supplemental state law claims

against defendant City of Chicago only:

              (a) plaintiff was deprived of liberty by the willful and wanton
                  conduct of employees of defendant City of Chicago who
                  breached their duty to properly determine that he was the
                  person sought in a warrant and who acted in reckless disre-
                  gard for plaintiff’s liberty; and

              (b) plaintiff was thereby subjected to false imprisonment by
                  employees of defendant City of Chicago.

        31. Plaintiff hereby demands trial by jury.

        WHEREFORE plaintiff requests that appropriate compensatory

and punitive damages be awarded against defendants Valdes, Kelyana,



                                      -6-
 Case: 1:19-cv-00022 Document #: 26 Filed: 07/11/19 Page 7 of 7 PageID #:72




Reppen, and Vogt, that appropriate compensatory damages be awarded

against defendant City of Chicago, and that a declaratory judgment be en-

tered that the City of Chicago is liable as the indemnifier for any award of

compensatory damages against the individual defendants, and that the costs

of this action, including fees and costs, be taxed against defendants.


                                   /s/ Kenneth N. Flaxman
                                       KENNETH N. FLAXMAN
                                       ARDC No. 830399
                                       JOEL A. FLAXMAN
                                       200 S Michigan Ave Ste 201
                                       Chicago, IL 60604-2430
                                       (312) 427-3200
                                       attorneys for plaintiff




                                     -7-
